Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the printer rush filed 3/30/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abraham DeLao on 4/20/2021.
Please amend Claim 15 as follows:
The IHS of claim  1, wherein the second IHS is further configured to: Page 4 of 9Application No: 16/050,107Docket No.: 110482.01 receive a video stream from a device co-located with the first user; and render the xR workspace using the video stream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694